Citation Nr: 1610015	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a neurological disorder of the right lower extremity, including as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for right and left carpal tunnel syndrome.

5.  Entitlement to service connection onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from May 1992 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the April 2009 rating decision, in pertinent part, the RO denied the Veteran's claims of entitlement to service connection for a lumbar spine disorder, right leg neurological disorder, right and left carpal tunnel syndrome, and onychomycosis.  The March 2010 rating decision denied the Veteran's claim of entitlement to service connection for asthma.


FINDINGS OF FACT

1.  On July 28, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claims for service connection of right and left carpal tunnel syndrome and onychomycosis is requested.


2.  Lumbar strain with degenerative disc disease is attributable to service.

3.  Asthma was not manifest in service and is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection of right and left carpal tunnel syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the claim for service connection of onychomycosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Lumbar strain with degenerative disc disease was incurred during wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, during the July 28, 2015 hearing, has withdrawn the appeal of the claims for service connection of right and left carpal tunnel syndrome and onychomycosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2008, January 2009, and December 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. 

The Veteran was also afforded a VA examination responsive to the claims for service connection of a lumbar spine disorder, right leg neurological disorder, and asthma.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's July 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Spine

The Board acknowledges that the Veteran was treated in service for complaints of low back pain.  A September 1997 treatment record reflects that the Veteran complained of low back pain, treated by a chiropractor.  He also reported a history of recurrent right hip pain since 1993; the assessment was mechanical low back pain.   He denied experiencing recurrent back pain, joint pain, swelling, or deformity, and arthritis at a March 1997 Report of Medical History, but reported low back pain treated by a chiropractor at the time of his October 1997 separation examination; the assessment was mechanical low back pain.  However, the October 1997 examination indicated that the Veteran's lower extremities, spine, and musculoskeletal system were normal.  

Arthritis was noted on the March 2009 VA examination report.  

The Veteran is competent to report symptoms and diagnoses of a lumbar spine disorder, as well as when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The evidence establishes that the Veteran has repeated instances of back pain during service.  At one point, he reported that the pain had started in 1993.  Thereafter, there was a report of chronic low back pain.  Also of note, although there was a post-service incident, he again reported that the pain had started during service rather than recently; in this instance, the Veteran, upon injuring his back while working on a roof in July 2003 reported a history of recurrent back pain since an in-service injury.  Likewise, the Veteran's treating provider, Dr. J, indicated that the Veteran's current lumbar spine disorder could be the result of an injury in service The Board finds it unlikely that the post service lumbar strain with degenerative disc disease is unrelated to the in-service complaints.  As such, service connection is granted for lumbar strain with degenerative disc disease.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

Asthma

The Veteran claims that he has asthma related to his active duty.  

Service treatment records indicate that, at entrance into service, the Veteran denied experiencing asthma, shortness of breath, chronic colds, or ear, nose, and throat problems.  The clinical evaluation disclosed that the lungs and chest were normal.

Service treatment records indicate that, in June 1992, June 1993, and March 1995, the Veteran complained of shortness of breath and difficulty breathing.  He also complained of congestion and cold symptoms; the diagnoses were upper respiratory infection and early bronchitis.  The March 1996 report of medical history indicates that the Veteran denied experiencing asthma, shortness of breath, cough and chest pain.  In September 1997, the Veteran reported a history of asthma.  At the October 1997 separation examination, clinical evaluation of the lungs and chest was normal. 

At the November 2010 VA examination, the Veteran reported that he had asthma most of his life, and that he used his grandmother's inhalers as a child to treat his asthma.  He also reported that he also used over-the-counter Primatene tablets to treat his asthma.  He reported that he did not tell anyone that he had asthma while on active duty so that he could stay in the military.  

The Veteran testified before the undersigned VLJ in July 2015 that he did not have asthma before service.  According to the Veteran, his asthma began when he reported to active duty.

To help a veteran combat any contention that his disease or injury preexisted service, the presumption of soundness serves as a shield against any assertion by the Secretary that a veteran's in-service disability that was not noted upon entry to service preexisted service.  The Board acknowledges that the Veteran's asthma was not noted at his examination upon entrance to service.  Because the asthma was not noted at entry, he is entitled to a presumption of soundness.  

However, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."   Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty.").  In other words, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  

The Board notes that it does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection.  The Veteran must still demonstrate a current disability and a nexus between his current disability and an injury or disease in service.  See Holton, 557 F.3d at 1367; Dye, 504 F.3d at 1292-93   (Fed. Cir. 2007).  Accordingly, the Board now turns to the question of whether the Veteran's currently diagnosed asthma is related to service.

In this case, the Board has determined that the weight of the medical evidence is against a finding that asthma was incurred in service.  The Board acknowledges the Veteran's contentions that he had asthma in service.   The Veteran is certainly competent to report as to the observable symptoms he experiences, such as shortness of breath, and their history.  However, the Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).    

Here, none of the post-service treatment records reflect complaints, treatment, or diagnoses of asthma for many years after service; he was not diagnosed with asthma until 2010.  Moreover, the Veteran has made no assertions of asthma related to his active duty except as it relates to his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  In this regard, the Veteran has reported that his asthma began in childhood and that his asthma began during service.   As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.  

To the extent that there are lay statements asserting that the Veteran's asthma is related to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the contemporaneous service records, to include the normal findings at separation and his denial of pertinent pathology until his claim for service connection.  In particular, the November 2010 VA examiner's opinion that the Veteran's asthma was less likely as not (less than 50/50 probability) related to the Veteran's service is highly probative.  The November 2010 VA examiner's opinion was specific and well-reasoned and the VA examiner explained the reasons for the report's  conclusions based on an accurate characterization of the evidence of record.   Of note, the VA examiner pointed out that the Veteran did not seek medical attention or have a diagnostic workup for many years after his service.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Board acknowledges that the Veteran reported a history of asthma in September 1997, but points out that he was not treated for asthma in service.  The Board again acknowledges that the Veteran voiced complaints about shortness of breath during service.  However, service treatment records established that the Veteran's respiratory symptoms were related to acute upper respiratory infections, and were associated with congestion and cold symptoms.  In short, the contemporaneous records establish that the Veteran was not treated for asthma during his service.  

To the extent that Dr. J indicated that the Veteran's asthma may be related to his service, the Board observes that it appears that Dr. J's opinion is based on a report of history by the Veteran.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The Board reiterates that the Veteran's changing assertions as to the onset of his asthma indicate that he is not a credible historian.  

In short, the remote assertions of the Veteran are inconsistent with the clinical and factual evidence of record.   To the extent that there are lay statements asserting that the Veteran has asthma related to an in-service event, injury, or illness, or in the alternative, that the Veteran's preexisting asthma was aggravated by an in-service event, injury, or illness, the Board finds that the probative value of the lay assertions are outweighed by the contemporaneous service records, to include the normal findings at separation, and the November 2010 VA examination report.  The November 2010 VA examiner explained reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's asthma is related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of asthma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

The appeal of a claim for service connection of right and left carpal tunnel syndrome is dismissed.

The appeal of a claim for service connection of onychomycosis is dismissed.

Service connection for lumbar strain with degenerative disc disease is granted.

Service connection for asthma is denied.  


REMAND

The Veteran asserts that his neurological disorder of the right lower extremity is related to his active service, including his now service-connected lumbar spine strain with degenerative disc disease.  The Board observes that there is evidence that the Veteran is being treated for neurological complaints of the right lower extremity; diagnoses include radiculopathy of the right lower extremity.  

The Board acknowledges that the Veteran was provided with a VA examination with regard to the claim for service connection of the lumbar strain and by extension, the Veteran's right leg neurological disorder.  However, this examination is insufficient.  The March 2009 VA examination and February 2010 VA opinion were predicated on a finding that his lumbar strain with degenerative disc disease was not related to service, and fail to address whether his neurological disorder of the right lower extremity, if any, is related to service, to include whether it is caused or aggravated by the now service-connected lumbar strain with degenerative disc disease.  

Accordingly, the Board finds that the Veteran should be afforded a new VA examination regarding the claim for service connection of a neurological disorder of the right leg.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal.

2.  Schedule the Veteran for a VA neurological examination to determine whether the nature and etiology of the Veteran's neurological disorder of the right lower extremity, if any.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

Following the review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:  

a.  Is it at least as likely as not (probability of at least 50 percent) that any current neurological disorder of the right lower extremity is proximately due to (caused by) the Veteran's service-connected disabilities?

b.  Is it at least as likely as not (probability of at least 50 percent) that any current neurological disorder of the right lower extremity has been aggravated (chronically worsened beyond normal progression) by service-connected disabilities?  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


